Citation Nr: 9914656	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to October 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
RO which determined that no new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection for bilateral hearing loss.  

In April 1997, the Board found that new and material evidence 
had been presented to reopen the veteran's claim of service 
connection for bilateral defective hearing.  As a result, the 
Board reopened the claim and remanded the matter for further 
development of the record, to include a VA examination in 
order to determine the nature and likely etiology of the 
veteran's claimed hearing disability.  

In December 1997, the Board once again remanded this matter 
back to the RO in order to afford the veteran an opportunity 
to undergo a VA audiological examination.  



REMAND

As referenced hereinabove, the December 1997 Board remand 
directed the RO to afford the veteran a special VA 
audiological examination in order to ascertain the nature and 
likely etiology of any currently demonstrated bilateral 
hearing loss.  

Based on documentation contained in the claims file, it 
appears that the veteran was initially scheduled to undergo a 
VA audiological examination in December 1997, which the 
veteran canceled.  He was then apparently rescheduled to 
undergo the examination in January 1998, but failed to 
report.  

The Board notes that copies of the notification letters 
informing the veteran of the scheduled examinations have not 
been associated with the claims file.  Furthermore, there is 
no indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear under 
the provisions of 38 C.F.R. § 3.655 (1998).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
audiological examination may be scheduled and pertinent 
records obtained.  In doing so, it should be noted by the RO 
that an essential step in this arrangement is documentation 
in the claims file of the veteran's notification that this 
examination has been scheduled.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

In the present case, the Board recommends that the veteran be 
specifically notified of his obligation to cooperate and 
appear for the scheduled examination and the consequences of 
his failure to do so.  The importance of an examination to 
determine the nature and etiology of his claimed hearing 
disability should be emphasized to the veteran, and he should 
be afforded an opportunity to cooperate with the new 
examination request.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints of hearing loss since service 
.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and likely etiology of his claimed 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Complete audiometric 
testing should be done in this regard.  
The examiner should elicit from the 
veteran and record a clinical history 
referable to the bilateral hearing loss.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that any current 
bilateral hearing disability is due to 
exposure to acoustic trauma or other 
disease or injury in service, as claimed 
by the veteran.  A complete rationale for 
all opinions expressed must be provided.  

3.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
The RO should also inform the veteran of 
the consequences of his failure to 
cooperate pursuant to 38 C.F.R. § 
3.655(b).  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claim 
to include consideration of the 
provisions of 38 C.F.R. § 3.655.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



